NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                 DONALD W. ZAPPLEY,
                   Plaintiff-Appellant,
                             v.
                    UNITED STATES,
                    Defendant-Appellee.
                __________________________

                        2011-5075
                __________________________

    Appeal from the United States Court of Federal
Claims in Case No. 10-CV-299, Judge Francis M. Allegra
               _________________________

                  Decided: August 5, 2011
                 _________________________

      DONALD W. ZAPPLEY, SR., of Gladstone, Michigan, pro
se.

    COURTNEY S. MCNAMARA, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were TONY WEST, Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and FRANKLIN E. WHITE, JR., Assistant Director.
              __________________________
ZAPPLEY   v. US                                           2


   Before NEWMAN, PROST, O’MALLEY, Circuit Judges.
PER CURIAM.
    Donald W. Zappley (“Zappley”) appeals two orders
from the United States Court of Federal Claims (“CFC”)
dismissing Zappley’s wrongful discharge claim as time-
barred and denying his motion for reconsideration of the
dismissal order. For the reasons discussed below, we lack
subject matter jurisdiction to hear this appeal; it is,
therefore, dismissed.
                       BACKGROUND
    On May 17, 2010, Zappley filed the complaint that
gave rise to the present appeal in the CFC. The com-
plaint raised several tort and criminal claims, a wrongful
discharge claim, and disability benefits claims. These
claims arose from an altercation between Zappley and an
African-American sailor aboard the USS Independence in
July 1973. As a result of this altercation, Zappley was
honorably discharged from the United States Navy on
August 20, 1973. Zappley claims that the Navy incor-
rectly reported that he got into a fight with the other
sailor, when he was, in fact, the victim of a “surprise
attack.” In addition, Zappley contends that the Navy
medical records contain incorrect statements, suggesting
that he had animosity towards African-Americans.
Zappley contends that these statements, coupled with the
incorrect characterization of his altercation with the other
sailor, caused his involuntarily discharge from the Navy.
    On August 30, 2010, the United States filed a Motion
to Dismiss Zappley’s tort, criminal, and wrongful dis-
charge claims pursuant to Rule 12(b)(1), and to remand
his disability benefits claims. In a November 15, 2010
order, the CFC transferred Zappley’s tort and criminal
claims to the United States District Court for the Western
3                                               ZAPPLEY   v. US


District of Michigan, dismissed as time-barred his wrong-
ful discharge claim, and remanded his disability benefits
claims to the Board for Correction of Naval Records
(“BCNR”). In addition, the CFC ordered that “[o]n or
before May 10, 2011, and every 6 months thereafter, [the
United States] shall file an interim status report regard-
ing the remand proceedings. [The United States] shall
also notify the court once the BCNR has resolved [Zap-
pley’s] claims.” SA 1.
    On December 17, 2011, the BCNR issued its decision
on remand, denying Zappley’s request for further consid-
eration of his application. Subsequently, Zappley filed a
Motion for Reconsideration of the CFC’s November 15,
2010 order. The CFC found that Zappley sought recon-
sideration of only the dismissal of his wrongful termina-
tion claim.    Because Zappley provided no basis for
reconsideration, however, the CFC denied the motion on
March 16, 2011.
    Zappley filed a timely notice of appeal.
                        DISCUSSION
                              I.
    This court only has subject matter jurisdiction over
appeals from final decisions of the CFC. 28 U.S.C. §
1295(a)(3) (2006) (“The United States Court of Appeals for
the Federal Circuit shall have exclusive jurisdiction . . . of
an appeal from a final decision of the United States Court
of Federal Claims.”). This so-called final judgment rule
limits our jurisdiction to appeals from a decision or order
that “ ‘ends the litigation on the merits and leaves noth-
ing for the court to do but execute the judgment.’ ” Allen v.
Principi, 237 F.3d 1368, 1372 (Fed. Cir. 2001) (quoting
Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373
(1981)).
ZAPPLEY   v. US                                              4


                              II.
     While the CFC dismissed Zappley’s wrongful termina-
tion claim, it also remanded his disability benefits claims
back to the BCNR so that it could determine, for the first
time, the effect on Zappley’s claims of the United States
Department of Veteran’s Affairs decision to grant Zappley
a ten-percent disability rating. “The [CFC’s] decision in
this case was, in essence, a remand to the [BCNR] for
adjudication in the first instance of [Zappley’s claim] . . . .
As such, it was not a final order or final decision” because
it did not leave the CFC in the position where there was
nothing for it to do but enter judgment. Wood v. Social
Security Admin., 571 F.3d 1359, 1362 (Fed. Cir. 2009)
(holding that a Board order remanding a claim to the field
office for further adjudication was not a final order or
decision). Here, the CFC still must address the merits of
Zappley’s disability benefits claims in light of the BCNR’s
decision on remand. The CFC has not, moreover, entered
final judgment pursuant to Federal Rule of Civil Proce-
dure 54(b) with respect to the dismissal of Zappley’s
wrongful termination claim. The CFC’s order dismissing
this claim, therefore, is not a final decision or order that
we have jurisdiction to hear.
     In some instances, a non-final decision is appealable if
it qualifies as a collateral order under the standard an-
nounced in Cohen v. Beneficial Industrial Loan Corp., 337
U.S. 541, 545-47 (1949). An order is considered collateral
if it: “[C]onclusively determine[d] the disputed question,
resolve[d] an important issue completely separate from
the merits of the action, and [is] effectively unreviewable
on appeal from a final judgment.” Coopers & Lybrand v.
Livesay, 437 U.S. 463, 468 (1978). The CFC’s dismissal of
Zappley’s wrongful termination claim is not a “collateral
order” because the decision is not effectively unreviewable
on appeal from the CFC’s eventual final judgment. Once
5                                               ZAPPLEY   v. US


the CFC decides the merits of Zappley’s disability benefits
claims, Zappley can appeal any issues he believes were
not decided in accordance with law.
    Because the order dismissing Zappley’s wrongful dis-
charge claim is not a final decision or order, and it is not a
collateral order, we do not have subject matter jurisdic-
tion to hear this appeal. Accordingly, this appeal is
dismissed.
                       DISMISSED